Citation Nr: 0902662	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  07-02 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating in excess of 40 percent 
for the service-connected degenerative joint disease (DJD) of 
the lumbar spine (previously rated as mechanical low back 
pain with traumatic arthritis of the thoracic and lumbar 
spine), effective on June 17, 2005.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel




INTRODUCTION

The veteran had active service from October 1946 to August 
1949 and October 1949 to January 1953.  

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a November 2005 RO rating 
decision that assigned an increased rating of 40 percent for 
the service-connected low back disability, effective on June 
17, 2005.  

The Board, in December 2007, denied entitlement to a 
disability rating in excess of 40 percent for degenerative 
joint disease of the lumbar spine.  

The veteran thereafter appealed the matter to the United 
States Court of Appeals for Veterans Claims (Court).  

On August 27, 2008, the Court issued an Order that granted a 
Joint Motion for Remand, vacating the Board's December 2007 
decision and remanding the matter to the Board for action in 
compliance with the motion.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

The Joint Motion by the parties essentially found that, 
concerning the Board's December 2007 decision, remand was 
required "to allow the Board to provide adequate reasons or 
bases for its decision in light of Hart v. Mansfield, 21 Vet. 
App. 505, 509 (2007) and for the Regional Office (RO) to 
provide adequate notice pursuant to Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008)."  See page 1 of joint motion.  

In compliance with the Joint Motion, the veteran need be 
notified of the notice requirements set out in Vasquez-
Flores, supra.  To this, the RO should notify the veteran 
that:  (1) to substantiate such a claim, he must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on his employment and daily life; 
(2) if the diagnostic code under which he is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by him demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on his 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to him; (3) he must be notified 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic 
codes; and (4) the notice must also provide examples of the 
types of medical and lay evidence that he may submit (or ask 
VA to obtain) that are relevant to establishing entitlement 
to increased compensation.  

The RO's notice letter should explain that the veteran has a 
full one-year period for response.  See 38 U.S.C.A § 5103(b) 
(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2008) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year notice period).  

The RO should also invite the veteran to submit all evidence 
in his possession that is not already of record, and ensure 
that its notice to the veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2008).  

In addition to the actions requested hereinabove, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

In adjudicating the claim on appeal, the RO should be mindful 
of the Court's decision in Hart, supra.  The Court in Hart 
found that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)  

1.  The RO should take appropriate steps 
to contact the veteran by letter and 
request that he provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
veteran also should be informed that he 
may submit evidence to support his claim.  

The RO's letter should invite the veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decisions in Dingess/Hartman and Vazquez-
Flores, supra, as appropriate.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  Based on the veteran's response, the 
RO should assist him in obtaining any 
additional evidence identified by him, 
following the current procedures set 
forth in 38 C.F.R. § 3.159 (2008).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe the further 
action to be taken.

3.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, have been conducted and completed 
in full.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  The RO should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  As part of this 
readjudication, the RO should be mindful 
of, and take into account, the Court's 
holding in Hart, supra.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO must issue 
a supplemental statement of the case 
(SSOC), and provide the appellant and his 
representative with an opportunity to 
respond.  The RO is advised that it is to 
make a determination based on the law and 
regulations in effect at the time of its 
decision, to include any further changes 
in VCAA and any other applicable legal 
precedent.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The purpose of this REMAND is to comply with an order of the 
Court, and to accomplish additional development and 
adjudication; it is not the Board's intent to imply whether 
the requested action should be granted or denied.  

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  



